The complaint is lacking in material averments. It does not define the kind of policy, whether an accident or a health policy, nor whether the benefit claimed is an accident or a health benefit.
While the complaint "refers to and makes a part of this complaint the policy," etc., the policy is not incorporated therein, nor attached as an exhibit.
The bill of exceptions purports to contain all the evidence, but nowhere does it appear the policy of insurance was offered in evidence, nor is the policy set out anywhere in the record.
The evidence indicates plaintiff was claiming a sick benefit. There is no evidence of a contract to pay a sick benefit, nor the amount thereof.
The cause was tried without a jury. The trial court's special finding of facts does not mention the terms of the contract.
The existence of a contract of insurance was the first fact of importance under the general issue. The evidence does not, therefore, sustain the judgment for plaintiff. We need not consider other questions.
Reversed and remanded.
ANDERSON, C. J., and GARDNER and FOSTER, JJ., concur.